Rule 1910. Broadcasting, Recording and Photography in the Courtroom

      A.     General statutory prohibition. It is unlawful and a criminal
offense to use or operate a device to capture, record, transmit or broadcast
a photograph, video, motion picture or audio of a proceeding or person
within a judicial facility or in an area adjacent to or immediately
surrounding a judicial facility without the approval of the court or presiding
judicial officer or except as provided by rules of court. See 18 Pa.C.S. §
5103.1 (relating to unlawful use of an audio or video device in court).

       B.    General rule. Unless otherwise provided by this rule or by the
Supreme Court of Pennsylvania, judges [should] shall prohibit broadcasting,
televising, recording or taking photographs in the courtroom and areas
immediately adjacent thereto during sessions of court or recesses between
sessions, except that a judge may authorize:

     [A.] (1) the use of electronic or photographic means for the
     presentation of evidence, for the perpetuation of a record or for other
     purposes of judicial administration;

     [B.] (2) the broadcasting, televising, recording, or photographing of
     investitive, ceremonial, or naturalization proceedings;

     [C.] (3) the photographic or electronic recording and reproduction of
     appropriate court proceedings under the following conditions:

           [(1)] (a) the means of recording will not distract
                     participants or impair the dignity of the
                     proceedings; [and]

           [(2)] (b) the parties have consented; and the consent to
                     being depicted or recorded has been obtained
                     from each witness appearing in the recording
                     and reproductions; [and]

           [(3)] (c) the reproduction will not be exhibited until after
                     the proceeding has been concluded and all
                     direct appeals have been exhausted; and

           [(4)] (d) the reproduction will be exhibited only for
                     instructional  purposes    in    educational
                     institutions.

     [D.] (4) the use of electronic broadcasting, televising, recording and
     taking photographs in the courtroom and areas immediately
     adjacent thereto during sessions of court or recesses between
       sessions of any trial court nonjury civil proceeding[,]; however, for
       the purposes of this subsection, “civil proceedings” shall not be
       construed to mean a support, custody or divorce proceeding.
       Paragraphs (c) and (d) of Subsection [3] (3) [and 4] shall not apply
       to nonjury civil proceedings as heretofore defined. No witness or
       party who expresses any prior objection to the judge shall be
       photographed, nor shall the testimony of such witness or party be
       broadcast or telecast. Permission for the broadcasting, televising,
       recording and photographing of any civil nonjury proceeding shall
       have first been expressly granted by the judge, and under such
       conditions as the judge may prescribe in accordance with the
       guidelines contained in this rule.

****

     C.    Law Enforcement Officers, Sheriff’s Department Officers, and
Judicial Security Officers.

      (1)   Unless expressly prohibited by local rule or order of court as
authorized by Subsection (5), and except as otherwise provided in this
Subdivision C, officers of law enforcement agencies, sheriffs and deputy
sheriffs, and judicial security officers (referred to collectively as “Officers”)
may wear body cameras as part of their standard equipment and operate
them as permitted by law or by state or local court rule, and as may be
further authorized under the policies of the agency with which the Officer
is associated.

      (2)  No body camera may be activated in a courtroom during judicial
proceedings except when an Officer, in his or her professional opinion,
determines that there is an actual or imminent emergency situation
warranting activation in the ordinary course of his or her duties. In such
an emergency situation, an Officer may activate his or her body camera
until such time as, in his or her professional judgment, the emergency
situation has concluded.

      (3)    When an Officer activates a body camera in a courtroom as
permitted by paragraph (2), he or she shall verbally notify the presiding
judge at the first reasonable opportunity after the body camera has been
activated. Also, within one business day of the emergency incident, the
Officer or his or her supervisor shall provide to the presiding judge a written
report of the circumstances surrounding the activation of the body camera,
including the times of activation and deactivation and an explanation of
the Officer’s actions. The presiding judge shall promptly share the
activation report with judicial district court administration. The activation
report also shall be provided to the law enforcement agency with which the
Officer is associated.
                                        2
      (4)   Any recording made in a courtroom during a judicial proceeding
may not be released to anyone outside the court and the law enforcement
agency with which the Officer is associated without the express written
approval of the president judge of the court. Use and dissemination of a
recording made under this Subdivision C in connection with law
enforcement activity shall require the express written approval of the
president judge.

      (5)   A judicial district may adopt local rules or protocols regulating
the use, operation and activation of body cameras in any location and space
that is controlled by the judicial district and used in the ordinary course of
its business, including a courtroom.

       (6)    A court and any law enforcement agency providing security
services in the courtroom shall enter into a written agreement conforming
to this rule and any local rule or protocol promulgated by the judicial
district. At minimum, the agreement shall require the agency to (i) inform
its officers of their responsibilities under the rule; (ii) provide training to
its officers regarding the requirements of the rule, including training of new
officers before they are permitted to activate a body camera in the
courtroom; (iii) require annual written certification by a responsible
representative of the law enforcement agency that the agency’s officers
have been informed of their responsibilities under the rule and have
received proper training; and (iv) monitor their officers’ compliance.

      (7) Each law enforcement agency that provides security services to a
court or judicial district shall provide to the district court administrator a
copy of its current policies regarding use of body cameras, as well as a list
of those Officers assigned to a court or judicial district who are qualified to
wear and use body cameras.




                                      3